Title: To James Madison from John Rhea, 31 December 1816
From: Rhea, John
To: Madison, James


        
          Dear Sir,
          Blountville Sullivan Ct H. 31st. Decr [1816]
        
        I had the pleasure of addressing to You a Letter dated at the United States Factory in the Chactaw Nation—informing that a treaty was concluded by the Commissioners of the US—with the Chiefs of that Indian tribe. I hope that letter was received. The treaty was forwarded to the War office from Nashville by mail—and I am very much Gratifyed to know, by a letter from that office, that the treaty was received and that it meets Your approbation. As in a former letter dated at Nashville, so in this I request You to accept my Gratefull acknowledgments for having appointed me a Commissioner to the Chactaw nation for the purpose of making a treaty with them, of their friendship to the United S—& progress to civilization more might be written than merely alluding thereto. I would have written to You previous to this date, but had some inclination to be in the City Early next month. Some unavoidable things and inclement weather have hindered. I flatter my self however that, unless hindered, I will have the pleasure of seeing You again this Winter. I had frequently been asked, whether any danger of serious difficulties with any European power—and always answered, none

in my opinion. Your Message to Congress at commencment of the present session I have with great satisfaction read, and observed that You mention, that the U States are at peace with the Civilized World. The United States are indeed a favored Nation. With every wish for Your happiness I have the honor to be Your Obt servt
        
          John Rhea
        
      